Citation Nr: 0630812	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1984 
to May 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in San Diego, California (RO).  

Evidence on file reveals that the veteran was scheduled for a 
personal hearing before a member of the Board sitting at the 
RO in July 2004 but failed to appear without explanation.  
Consequently, the case is now before the Board for 
adjudication.


FINDINGS OF FACT

1.  Service connection for hearing loss was originally denied 
by an unappealed rating decision in November 1994; the denial 
was affirmed by VA letters dated in March 1998 and March 
2002.  

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has not been received 
since March 2002.  


CONCLUSION OF LAW

Evidence submitted to reopen a claim of entitlement to 
service connection for hearing loss is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of the VCAA are 
applicable.  The United States Court of Appeals for 
Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a), 
as amended by the VCAA, and 38 C.F.R. § 3.159(b), as 
amended, which pertain to VA's duty to notify a claimant 
who had submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In June 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to reopen a claim based on new and 
material evidence.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get additional 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No private medical records were subsequently added 
to the claims file.
The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if new 
and material evidence was found and the reopened claim was 
granted.  However, since the veteran's attempt to reopen a 
claim for service connection for hearing loss is being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  The Board would note, however, 
that a VA opinion was obtained in August 2003.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2006).  Because the veteran filed his request to 
reopen his claims after August 2001, the current version 
of the law is applicable in this case.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).


Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Factual Background

The issue of entitlement to service connection for hearing 
loss was denied by the RO in November 1994, March 1998, and 
March 2002 because the evidence did not show that a hearing 
disability due to service.  

Previously Considered Evidence

Evidence on file at the time of the March 2002 decision 
consisted of the veteran's service medical records, 
private medical records dated in 1990 and 1991, VA 
treatment reports dated from March 1999 to October 2001, 
and written statements from the veteran.  

The veteran's hearing on audiological evaluations in 
service was within normal limits.  The postservice private 
and VA treatment records from June 1990 through October 
2001 do not show a hearing loss.  

Evidence Received Since March 2002

Evidence received since March 2002 consists of VA 
audiological evaluations in January and August 2003, VA 
treatment records dated in April 2003, and written 
statements by and on behalf of the veteran.  

The medical records received since March 2002 contain 
evidence of possible bilateral sensorineural hearing loss on 
VA evaluation in January 2003, although it was noted by the 
audiologist that the results were inconsistent and that the 
veteran appeared to have no trouble hearing and understanding 
speech.  The examiner at an audiological evaluation in August 
2003 diagnosed normal hearing sensitivity, and concluded, 
after review of the claims file and examination of the 
veteran, that the veteran did not have hearing loss related 
to service.  

Analysis

The issue of entitlement to service connection for hearing 
loss was denied by VA in November 1994, March 1998, and March 
2002 because there was no evidence of hearing loss in service 
or after service discharge and, therefore, there could not be 
any evidence linking a postservice hearing loss to service.  
As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be evidence that the veteran currently has a hearing 
loss that is causally related to service.  

The pertinent medical evidence received by VA since March 
2002 includes a January 2003 VA finding of possible hearing 
loss, but the examiner noted in January 2003 that the test 
results were inconsistent and that the veteran did not appear 
to have trouble hearing.  Additionally, a VA audiologist 
determined in August 2003 that the veteran's hearing 
sensitivity was normal and that he did not have a hearing 
loss due to service.  Consequently, the Board finds that 
evidence since March 2002 still does not show hearing loss in 
service and does not contain a nexus opinion linking a 
current hearing loss to service.  Therefore, the Board finds 
that the evidence submitted since the March 2002 RO decision 
does not either by itself or in connection with the evidence 
previously assembled raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Consequently, 
the veteran's claim for service connection for hearing loss 
may not be reopened.  

Moreover, the veteran's written contentions cannot be used to 
establish a nexus between a claimed hearing loss and service 
because a layperson is not qualified to render a medical 
opinion regarding the etiology of a disorder or disability.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

As the evidence submitted since March 2002 is not new and 
material, the claim of service connection for hearing loss is 
not reopened and the benefit sought on appeal remains denied.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability).  Moreover, the benefit 
of the doubt doctrine is not applicable to this issue since 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim of entitlement to service connection for 
hearing loss.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hearing loss not having 
been submitted, the claim is not reopened and the benefit 
sought on appeal remains denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


